DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 07/30/2022 has been entered. Claims 1, 4, and 7-8 are pending. Claims 2-3 and 5-6 have been canceled. Claims 7-8 are new.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al., (US 20210280889 A1, effective file date 12/28/2018) hereinafter Otsuka in view of Sukegawa et al., “Expanding the Dimensionality of Polymers Populated with Organic Robust Radicals toward Flow Cell Application: Synthesis of TEMPO-Crowded Bottlebrush Polymers Using Anionic Polymerization and ROMP.” Macromolecules. Vol. 47, pg. 8611-8617, 12/16/2014, hereinafter Sukegawa.
Regarding Claim 1, Otsuka discloses a redox flow battery system (Otsuka Abstract) comprising: 
a redox flow battery cell “3000” [0125] including a positive electrode chamber “610” [0156] housing a positive electrode “210” [0036], 
a negative electrode chamber “620” [0156] housing a negative electrode “220” [0038], 
and a separator “400” [0039] separating the positive electrode chamber “610” and the negative electrode chamber “620” [0046], Fig. 3; 
a first circulator mechanism “510” [0140], configured to circulate a first liquid “110” [0140] which is a positive electrode electrolytic solution [0082] into the positive electrode chamber “610” [0140], Fig. 3; 
and a second circulation mechanism “520” [0176], configured to circulate a second liquid “120” [0177], which is a negative electrode electrolytic solution [0037] into the negative electrode chamber “620” [0177], 
wherein the positive electrode electrolytic solution “110” contains a positive electrode active material “310” [0094] and a positive electrode mediator [0094], see also Fig. 2, “110”, 
the negative electrode electrolytic solution “120” contains a negative electrode active material “320” [0127] and a negative electrode mediator “121” [0127], Fig. 2 “120”, 
the separator “400” is a porous body [0039], and the average diameter of the pores in the separator “400” is smaller than a size of the positive electrode mediator “111” or the negative electrode mediator “121”, whichever is smaller [0128], in other words, each of the positive electrode mediator and the negative electrode mediator has a diameter larger than a pore distribution d50 of the separator. 
Otsuka further discloses wherein each the positive electrode mediator “111” and the negative electrode mediator “121” [0132] is selected from a suitable compound, such as a heterocyclic compound, a carbazole derivative, a metallocene compound [0087] including a redox substituent that is a functional group capable of causing a reversible redox reaction [0060], [0135]. However, Otsuka does not disclose wherein the mediator is a polymer compound including a redox substituent that is a functional group capable of causing a reversible redox reaction.
In a similar field of endeavor as it pertains to redox active materials (Sukegawa pg. 8611 left col., first paragraph) for redox flow batteries (pg. 8611 right col., first paragraph), Sukegawa teaches a polymer compound including a redox substituent that is a functional group capable of causing a reversible redox reaction (pg. 8611 right col., 2nd paragraph) that is an improvement upon other organic redox active compounds such as heteroaromatic (heterocyclic) compounds (pg. 8611 left col., first paragraph) and exhibits superior charge/discharge performance (pg. 8612 right col., 1st paragraph). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the mediator of Otsuka to include a polymer having a redox substituent functional group capable of causing a reversible redox reaction, as taught by Sukegawa in order to improve charge/discharge performance of the redox mediator, while still providing reversible redox reactions.
Otsuka further discloses wherein the first circulation mechanism “510” [0140] includes a positive electrode container “511” [0141] such as a tank [0145] storing the positive electrode electrolytic solution “110” [0143], and a filter “512” [0159] reading on a positive electrode side active material separator, since it limits penetration of the positive electrode active material [0160], disposed at an outlet portion of the positive electrode side tank “511” (Fig. 3, see outlet flow direction arrow at filter “512”),
the second circulation mechanism “520” [0176] includes a negative electrode container “521” [0179] such as a tank [0182], storing the negative electrode electrolytic solution “120” [0179] and a filter “522” [0188] reading on a negative electrode side active material separator, since it limits penetration of the negative electrode active material [0189], disposed at an outlet portion of the negative electrode side tank “521” (Fig. 3, see outlet flow direction arrow at filter “522”); 
the positive electrode active material “310” is in particle form [0146] which is an example of solid state, in the positive electrode electrolytic solution “110” [0146] and is disposed in the positive electrode side tank “511” [0146]; 
the negative electrode active material “320” is in particle form [0183] which is an example of solid state, in the negative electrode electrolytic solution “120” [0183] and is disposed in the negative electrode side tank “521” [0183], 
the positive electrode side active material separator, filter “521”, is configured to restrict outflow of the positive electrode active material, since it limits penetration of the positive electrode active material “310” from the positive electrode side tank “511” [0160], while allowing outflow of the positive electrode mediator “111”, since it is dissolved in the liquid “110” [0167] from the positive electrode side tank “511” [0161], 
and the negative electrode side active material separator, filter “522”, is configured to restrict outflow of the negative electrode active material since it limits penetration of the negative electrode active material “320” from the negative electrode side tank “521” [0189], while allowing outflow of the negative electrode mediator “121”, since it is dissolved in the liquid “120” [0196] from the negative electrode side tank “521” [0190].
Regarding Claim 4, Otsuka discloses all of the claim limitations as set forth above. Sukegawa teaches the polymer mediator as set forth above. 
Sukegawa further teaches wherein the polymer mediator has a bottle brush structure (pg. 8612 left col., 1st full paragraph), and in the bottle brush structure, macromonomers bonded with the heterocyclic redox substituent (pg. 8612 right col., Results and Discussion) are polymerized to a main chain backbone (pg. 8612 left col., 1st full paragraph, see also figure Scheme 1).
Regarding Claim 7, Otsuka discloses all of the limitations as set forth above. Otsuka further discloses wherein the positive electrode active material (high potential compound) may be selected from a number of suitable metal oxides, including lithium iron phosphate [0097], or LiFePO4, and LiMn2O4 [0097] both reading on the claim. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate high potential positive electrode material, such as LiFePO4 or LiMn2O4 as taught by Otsuka, in order to provide a metal oxide having high potential on the positive electrode side. 
Further, Otsuka teaches wherein the negative electrode active material (low potential compound) may be selected from a number of suitable compounds including silicon, tin, and titanium oxide [0096], all of which silicon (Si), tin (Sn), and titanium oxide (TiO2) read on the claim.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate low potential positive electrode material, such as silicon (Si), tin (Sn), and titanium oxide (TiO2), as taught by Otsuka, in order to provide a metal oxide having low potential on the negative electrode side. 
  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al., (US 20210280889 A1) in view of Sukegawa et al., “Expanding the Dimensionality of Polymers Populated with Organic Robust Radicals toward Flow Cell Application: Synthesis of TEMPO-Crowded Bottlebrush Polymers Using Anionic Polymerization and ROMP.” as applied to claim 1 above, and further in view of Kato et al., “Reversible Hydrogen Releasing and Fixing with Poly(vinylfluorenol) through a Mild Ir-Catalyzed Dehydrogenation and Electrochemical Hydrogenation” Macromolecular Rapid Communications. Vol. 40, 1900139. 12 June 2019, hereinafter Kato. 
Regarding Claim 8, Otsuka discloses all of the limitations as set forth above. Otsuka discloses wherein the negative electrode mediator “121” [0132] is selected from a suitable compound, such as a heterocyclic compound, a carbazole derivative, a metallocene compound [0087] including a redox substituent that is a functional group capable of causing a reversible redox reaction [0060], [0135]. Sukegawa teaches a polymer compound including a redox substituent that is a functional group capable of causing a reversible redox reaction (pg. 8611 right col., 2nd paragraph) that is an improvement upon other organic redox active compounds such as heteroaromatic (heterocyclic) compounds (pg. 8611 left col., first paragraph) and exhibits superior charge/discharge performance (pg. 8612 right col., 1st paragraph). However, Modified Otsuka does not disclose wherein the negative electrode mediator includes at least one of the claimed chemical formulas (1), (2), and (3).
In a similar field of endeavor as it pertains to redox polymers, (Kato pg. 3 left column first paragraph) teaches an organic polymer, poly(vinyl-9-fluorenone), see Scheme 2, and was identified as poly(vinylfluorenone) (Kato pg. 2, right column second paragraph) and follows the formula shown in Scheme 1 (please note scheme 1 illustrates the poly(vinylfluorenol) with an OH group, but the position of the repeating “n” group is identical in the poly(vinylfluorenone) species), which is identical to claimed formula (1). It is noted that this poly(vinylfluorenone) is similar in structure to the heterocyclic/aromatic mediators disclosed in Otsuka [0054], e.g. benzophenone. Kato teaches that the poly(vinylfluorenone) shows swift electron-transport characteristics, suitable for easy charge storage (pg. 3 left column, second paragraph). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute one known redox polymer, such as poly(2-vinyl-9H-fluoren-9-one) as taught by Kato, instead of the redox polymer of Sukegawa, as Sukegawa teaches in general using redox reactive polymers for flow battery mediators, and Kato teaches an example of a redox reactive polymer. One of ordinary skill in the art would have a reasonable expectation that such a substitution of one known redox polymer for another in the flow battery of Otsuka would have suitable results, since it would involve simple substitution of one known redox polymer for another, and Kato teaches that poly(vinylfluorenone) shows good electron transport characteristics. 

Response to Arguments
Applicant's arguments filed 07/30/2022 have been fully considered but they are not persuasive.
Applicant argues regarding amended claim 1 that the proposed modification would render Otsuka inoperable, since the bottlebrush polymers taught by Sukegawa have both energy storage function and charge/discharge function, and thus are used as both active materials as well as mediators. 
However, the examiner notes that the bottlebrush redox polymers of Sukegawa are added in addition to the active materials of Otsuka. There is nothing that suggests that the improved polymer redox mediators, would not be compatible with the active materials of the primary reference. While Sukegawa teaches the added benefit, Examiner asserts that this addition would not render the redox flow battery of Otsuka inoperable. 
Regarding the new claim 7, applicant argues that Otsuka does not disclose the specific examples of the positive and negative electrode active materials as claimed. 
The Examiner notes that the prior art teaches a number of suitable options for each the positive and negative electrode active materials, several of which are listed in the claimed options. Selection of one of such suitable options would have been obvious to one of ordinary skill in the art, unless a particular and unexpected result arrives from features not yet claimed. 
Applicant further argues that the new claim 8 recites the negative electrode mediator includes at least one selected from chemicals (1), (2), and (3). 
This argument is persuasive. However, upon further search and consideration, newly cited Kato teaches a suitable redox polymer poly(vinylfluorenone) that has good electron transport characteristics.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721